Citation Nr: 0942571	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-32 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1971 to 
September 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

Bilateral wrist disability is unrelated to service.


CONCLUSION OF LAW

A right wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in February 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, the Board notes that 
the appellant has not been afforded a VA compensation and 
pension examination.  However, the Board finds that a VA 
examination is not necessary in order to decide the 
appellant's claims.  There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.

The Board finds that there is no competent evidence showing 
that the appellant has a current bilateral wrist disability 
due to service.  As such, there is no showing that a 
bilateral wrist disability is attributable to service.  The 
Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  For the reasons 
stated, a VA examination is not warranted.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In this case, 
service treatment records and outpatient treatment records 
have been obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim. No further assistance to 
the appellant with the development of evidence is required. 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 
1362 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  For a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the 
disabilities were incurred while engaging in combat.

The appellant has appealed the denial of service connection 
for a bilateral wrist disability.  After review of the 
record, the Board finds against the appellant's claim.

The Board notes that a separation physical is not of record.  
However, service treatment records are completely silent for 
any complaints of or treatment for any disease or injury 
associated with the wrists.  Although she voiced other 
complaints, she did not complain of the wrists.

Post service treatment records show that in September 2003 
the appellant was seen for an injury to the right wrist when 
she fell and landed on her right wrist.  She had pain and 
swelling of the wrist.  Physical examination showed full 
range of motion but painful.  There was no warmth or 
erythema.  The assessment was wrist injury - obtain x-rays to 
rule out fracture.  An addendum to the treatment report noted 
that there was no evidence of fracture on preliminary review 
of the wrist films.  

Records of October 2005 show that the appellant was seen at 
the rheumatology clinic for joint pain.  She reported that 
she has been having pain in her hands since 2003.  She 
reported the joints in her hands swell and she experiences 
stiffness.  Examination of the upper extremities showed 
bilateral 1st MCPs, IPs, and CMC with tenderness and 
enlargement.  She was diagnosed with osteoarthritis.

Records of May 2006 show that the appellant was seen for 
complaints of pain and swelling in her hands.  She stated she 
was unable to grip or open jars.  It was noted that she had a 
torn rotator cuff and she appeared to have right third 
proximal interphalangeal joint synovitis.  It was noted her 
right wrist was warm.  

In various statements and through her representative the 
appellant has alleged that she has a bilateral wrist 
disability which is due to her work in service as a key punch 
operator.  She submitted a picture she claims to be of 
herself working as a key punch operator.  

In this case, the preponderance of the evidence is against 
the claim.  The appellant has asserted that she has a 
disability of each wrist and she has attempted to attribute 
the complaints to service, including her work as a key punch.  
However, the service records are silent as to complaints 
findings or manifestation of wrist disability and she has not 
asserted otherwise.  We also note that there is no lay or 
medical evidence of a wrist disability in proximity to 
service and there is no medical evidence attributing a wrist 
disability to service.  In this case, we find that the 
appellant is not competent to establish that a disability 
first manifest decades post service is related to an in-
service event.  Here, the question of etiology is medically 
complex and outside the range of a layman's competence.  As 
noted by the Court, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007); Buchanan  v. 
Nicholson, 451 F.3d 1331 (2006).

We also note that when seen in 2003 for right wrist 
complaints, she reported pain and swelling from a fall the 
prior Sunday.  Nothing suggests that the complaints were 
related to an in-service event.  Rather, we find that her 
report for treatment purposes was accurate as she was seeking 
appropriate medical care.  That evidence tends to establish a 
remote post-service cause.  In sum, any potential disability 
involving the right wrist was of post service origin.

In regard to the left wrist and bilateral wrist, the record 
again establishes that she reported a history of joint pains 
since 1993 and that she had been having pains in the hands.  
At the time of the referral the reason was polyarthritis.  
Assuming that the complaint involves each wrist, the Board is 
again presented with a credible history reported for 
treatment purposes of post-service origin.  Whether the issue 
is the right wrist, the left wrist or a bilateral wrist 
disability, the result is the same.  The Board is presented 
with no reliable evidence of wrist disability disease or 
injury during service or within one year of separation and 
there is no reliable evidence attributing the remote onset of 
wrist disability to service.  In this case the appellant's 
attempt to associate a decades remote onset to an in-service 
event, to include operating a key punch, is not competent.  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

Finally, the Board acknowledges the appellant's 
representative argument that the appellant injured her wrists 
in service during a motor vehicle accident and could have 
injured her wrists during the accident.  However, while 
service treatment records do show that the appellant was 
involved in a motor vehicle accident while in service, the 
only reported injury at the time was an injury to the back.  
As previously noted service treatment records are completely 
silent for any complaints or treatment associated with the 
bilateral wrists.  The appellant's representative's argument 
that the appellant may have injured her wrists during the 
motor vehicle accident is not supported by the objective 
evidence of record or the appellant's own pleadings.


ORDER

Service connection for a bilateral wrist disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


